Exhibit 10.91

 

MEZZANINE NOTE

(Fifth Mezzanine)

 

New York, New York

 

$100,000,000

August 18, 2004

 

MEZZANINE NOTE (Fifth Mezzanine), dated as of August 18, 2004 (this Mezzanine
Note), by CNL RESORT JUNIOR MEZZ, LP, a Delaware limited partnership (each, if
individually, and all if collectively, as the context requires, Mezzanine
Borrower) each having an office at c/o CNL Hotels & Resorts, Inc., Center at
City Commons, 450  South Orange Avenue, Orlando, Florida 32801, in favor of
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation (together with its
successors and assigns, Mezzanine Lender), having an office at 60 Wall Street,
New York, New York 10005.

 

NOW, THEREFORE, FOR VALUE RECEIVED, Mezzanine Borrower promises to pay to the
order of Mezzanine Lender the Principal Amount (as defined below), together with
interest from the date hereof and other fees, expenses and charges as provided
in this Mezzanine Note.

 

1.                    DEFINED TERMS.

 

a.                    Capitalized terms used but not otherwise defined herein
shall have the respective meanings given thereto in the Mezzanine Loan Agreement
(as defined below), unless otherwise expressly provided herein.  All references
to sections shall be deemed to be references to sections of this Mezzanine Note,
unless otherwise indicated.

 

b.                   The following terms shall have the meanings ascribed
thereto:

 

Default Rate shall mean, with respect to an acceleration of the Mezzanine Loan,
a rate per annum equal to the lesser of (a) the Maximum Legal Rate and (b) three
percent (3%) above the LIBOR Rate, adjusted from time to time as set forth
herein.

 

Extension Notice shall mean the First Extension Notice, the Second Extension
Notice, or the Third Extension Notice, as applicable.

 

Extension Option shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

 

First Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

First Extension Notice shall have the meaning set forth in Section 5(a).

 

First Extension Option shall have the meaning set forth in Section 5(a).

 

--------------------------------------------------------------------------------


 

First Mezzanine Borrower shall mean CNL Resort Senior Mezz, LP, a Delaware
limited partnership.

 

Fourth Mezzanine Borrower shall mean CNL Resort Sub Intermediate Mezz, LP, a
Delaware limited partnership.

 

Initial Maturity Date shall mean September 9, 2006.

 

Interest Determination Date shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.

 

Interest Period shall mean each interest period commencing on the fifteenth
(15th) calendar day of a calendar month and ending on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided that
the first interest period shall commence on the date hereof.

 

LIBOR shall mean, with respect to any Interest Determination Date, the rate
(expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one hundredth (1/100) of one percent (1%)) for deposits in U.S. Dollars
for a one (1) month period that appears on Telerate Page 3750 (as defined below)
as of 11:00 a.m., London time, on such Interest Determination Date.  If such
rate does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on the
applicable Interest Determination Date, the Mezzanine Lender shall request the
principal London office of any four (4) prime banks in the London interbank
market selected by the Mezzanine Lender to provide such banks’ quotations of the
rates at which deposits in U.S. Dollars are offered by such banks at
approximately 11:00 a.m., London time,  to prime banks in the London interbank
market for a one (1) month period commencing on the first day of the related
Interest Period and in a principal amount that is representative for a single
transaction in the relevant market at the relevant time. If at least two (2)
such offered quotations are so provided, LIBOR will be the arithmetic mean of
such quotations (expressed as a percentage and rounded upwards, if necessary, to
the nearest one hundredth (1/100) of one percent (1%)).  If fewer than two (2)
such quotations are so provided, the Mezzanine Lender will request major banks
in New York City selected by the Mezzanine Lender to quote such banks’ rates for
loans in U.S. Dollars to leading European banks as of approximately 11:00 a.m.,
New York City time, on the applicable Interest Determination Date for a one (1)
month period commencing on the first day of the related Interest Period and in
an amount that is representative for a single transaction in the relevant market
at the relevant time.  If at least two (2) such rates are so provided, LIBOR
will be the arithmetic mean of such rates (expressed as a percentage and rounded
upwards, if necessary, to the nearest one hundredth (1/100) of one percent
(1%)).  If fewer than two (2) rates are so provided, then LIBOR will be LIBOR
used to determine the LIBOR Rate during the immediately preceding Interest
Period.

 

LIBOR Margin shall mean 568.75 basis points (5.6875%) per annum.

 

2

--------------------------------------------------------------------------------


 

LIBOR Rate shall mean, with respect to each Interest Period, an interest rate
per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the LIBOR Margin.

 

Liquidated Damages Amount shall have the meaning set forth in Section 4(d).

 

Lockout Period shall mean the period from the date hereof to, but excluding, the
Payment Date in October 2005 during which time no prepayment of the Loan shall
be permitted.

 

Lockout Release Date shall mean the Payment Date occurring in October 2005.

 

Maturity Date shall mean the Initial Maturity Date, provided that (a) in the
event of the exercise by Mezzanine Borrower of the First Extension Option
pursuant to Section 5(a) of this Mezzanine Note, the Maturity Date shall be the
First Extended Maturity Date, (b) in the event of the exercise by Mezzanine
Borrower of the Second Extension Option pursuant to Section 5(a) of this
Mezzanine Note, the Maturity Date shall be the Second Extended Maturity Date,
and (c) in the event of the exercise by Mezzanine Borrower of the Third
Extension Option pursuant to Section 5(a) of this Mezzanine Note, the Maturity
Date shall be the Third Extended Maturity Date, or such earlier date on which
the final payment of principal of this Mezzanine Note becomes due and payable as
provided in the Mezzanine Loan Agreement or this Mezzanine Note, whether at such
stated maturity date, by declaration of acceleration, or otherwise; provided,
not withstanding the foregoing, the Maturity Date shall automatically be deemed
to refer to any earlier date that the Mortgage Loan or any Senior Mezzanine Loan
is paid in full (including, without limitation, as a result of an acceleration
thereof, a refinancing or otherwise).

 

Maturity Date Payment shall have the meaning set forth in Section 3(d).

 

Mezzanine Borrower shall have the meaning provided in the first paragraph
hereof.

 

Mezzanine Lender shall have the meaning provided in the first paragraph hereof.

 

Mezzanine Loan Agreement shall mean the Mezzanine Loan and Security Agreement
(Fifth Mezzanine), dated the date hereof, between Mezzanine Borrower and
Mezzanine Lender.

 

Mezzanine Note shall have the meaning provided in the first paragraph hereof.

 

Mortgage Borrower shall mean, collectively, CNL Biltmore Resort, LP, CNL
Claremont Resort, LP, CNL Resort Hotel, LP, CNL Resort Silver Properties, LP,
CNL Grand Wailea Resort, LP, and CNL Desert Resort, LP.

 

3

--------------------------------------------------------------------------------


 

Mortgage Loan shall mean that certain $900,000,000 loan, made as of the date
hereof, from German American Capital Corporation to Mortgage Borrower, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

Payment Date shall be the ninth (9th) calendar day of each calendar month and if
such day is not a Business Day, then the Business Day immediately preceding such
day, commencing on October 9, 2004 and continuing to and including the Maturity
Date.

 

Prepayment Date shall have the meaning provided in Section 4(a)(i).

 

Prepayment Fee shall mean a non-refundable fee equal to in connection with
Mezzanine Borrower’s payment of the Mezzanine Loan (or any part thereof, to the
extent permitted by the Loan Documents (Fifth Mezzanine)) (i) on or after
October 9, 2005 and prior to November 9, 2005, 1.00% of the outstanding
Principal Amount then being paid, (ii) on or after November 9, 2005 and prior to
December 9, 2005, 0.85% of the outstanding Principal Amount then being paid,
(iii) on or after December 9, 2005 and prior to January 9, 2006, 0.70% of the
outstanding Principal Amount then being paid, (iv) on or after January 9, 2006
and prior to February 9, 2006, 0.55% of the outstanding Principal Amount then
being paid, (v) on or after February 9, 2006 and prior to March 9, 2006, 0.40%
of the outstanding Principal Amount then being paid, and (vi) on or after March
9, 2006 and prior to April 9, 2006, 0.25% of the outstanding Principal Amount
then being paid.  No Prepayment Fee shall be due on any payments made on or
after April 9, 2006.  The Prepayment Fee shall be payable simultaneously with
Mezzanine Borrower’s payment of the Principal Amount.

 

Prepayment Notice shall have the meaning provided in Section 4(a)(i).

 

Principal Amount shall mean ONE HUNDRED MILLION DOLLARS ($100,000,000) or so
much as may be outstanding under this Mezzanine Note from time to time.

 

Second Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Second Extension Notice shall have the meaning set forth in Section 5(a).

 

Second Extension Option shall have the meaning set forth in Section 5(a).

 

Second Mezzanine Borrower shall mean CNL Resort Sub Senior Mezz, LP, a Delaware
limited partnership.

 

Senior Mezzanine Borrower shall mean, collectively, First Mezzanine Borrower,
Second Mezzanine Borrower, Third Mezzanine Borrower, and/or Fourth Mezzanine
Borrower, as the context may require.

 

Senior Mezzanine Loan shall mean, collectively, (i) that certain $100,000,000
First Mezzanine Loan, made as of the date hereof, from German American Capital
Corporation

 

4

--------------------------------------------------------------------------------


 

to First Mezzanine Borrower, (ii) that certain $100,000,000 Second Mezzanine
Loan, made as of the date hereof, from German American Capital Corporation to
Second Mezzanine Borrower, (iii) that certain $100,000,000 Third Mezzanine Loan,
made as of the date hereof, from German American Capital Corporation to Third
Mezzanine Borrower, and (iv) that certain $100,000,000 Fourth Mezzanine Loan,
made as of the date hereof, from German American Capital Corporation to Fourth
Mezzanine Borrower, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

Telerate Page 3750 shall mean the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service) or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits.

 

Third Extended Maturity Date shall have the meaning set forth in Section 5(a).

 

Third Extension Notice shall have the meaning set forth in Section 5(a).

 

Third Extension Option shall have the meaning set forth in Section 5(a).

 

Third Mezzanine Borrower shall mean CNL Resort Intermediate Mezz, LP, a Delaware
limited partnership.

 

2.                   INTEREST.

 

a.                    Prior to the Maturity Date, interest shall accrue on the
Principal Amount as follows:

 

i.                     from and including the date hereof to, but not including,
September 15, 2004, at a rate per annum equal to 570.35%; and

 

ii.                    from and including the first (1st) day of the second
(2nd) Interest Period following the date of this Mezzanine Note (i.e. September
15, 2004), and thereafter during each Interest Period during the term of this
Mezzanine Note, at the LIBOR Rate.

 

b.                   From and after the Maturity Date and from and after the
occurrence and during the continuance of any Event of Default, interest shall
accrue on the Principal Amount at the Default Rate.

 

c.                    Except as expressly set forth in the Mezzanine Loan
Agreement to the contrary, interest shall accrue on all amounts advanced by
Mezzanine Lender pursuant to the Loan Documents (Fifth Mezzanine) (other than
the Principal Amount, which

 

5

--------------------------------------------------------------------------------


 

shall accrue interest in accordance with clauses a. and b. above) at the Default
Rate.

 

d.                   Interest, for any given Interest Period, shall be computed
on the Principal Amount on the basis of a fraction, the denominator of which
shall be 360 and the numerator of which shall be the actual number of days in
the relevant Interest Period.

 

e.                    The provisions of this Section 2 are subject in all events
to the provisions of Section 2.2.4 of the Loan Agreement.

 

3.                    PAYMENTS.

 

a.                    On each Payment Date, Mezzanine Borrower shall pay to
Mezzanine Lender interest accruing hereunder during the entire Interest Period
in which said Payment Date occurs.

 

b.                   All payments made by Mezzanine Borrower hereunder or under
any of the Loan Documents (Fifth Mezzanine) shall be made on or before 12:00
noon New York City time. Any payments received after such time shall be credited
to the next following Business Day.

 

c.                    All amounts advanced by Mezzanine Lender pursuant to the
Loan Documents (Fifth Mezzanine), other than the Principal Amount, or other
charges provided in the Loan Documents (Fifth Mezzanine), shall be due and
payable as provided in the Loan Documents (Fifth Mezzanine).  In the event any
such advance or charge is not so repaid by Mezzanine Borrower, Mezzanine Lender
may, at its option, first apply any payments received under this Mezzanine Note
to repay such advances, together with any interest thereon, or other charges as
provided in the Loan Documents (Fifth Mezzanine), and the balance, if any, shall
be applied in payment of any installment of interest or principal then due and
payable.

 

d.                   The entire Principal Amount of this Mezzanine Note, all
unpaid accrued interest, all interest that would accrue on the Principal Amount
through the end of the Interest Period during which the Maturity Date occurs
(even if such period extends beyond the Maturity Date)  and all other fees and
sums then payable hereunder or under the Loan Documents (Fifth Mezzanine)
including, without limitation the Prepayment Fee, if applicable (collectively,
the Maturity Date Payment), shall be due and payable in full on the Maturity
Date.

 

e.                    Amounts due on this Mezzanine Note shall be payable,
without any counterclaim, setoff or deduction whatsoever, at the office of
Mezzanine Lender or its agent or designee at the address set forth on the first
page of this Mezzanine Note or at such other place as Mezzanine Lender or its
agent or designee may from time to time designate in writing.

 

6

--------------------------------------------------------------------------------


 

f.                     All amounts due under this Mezzanine Note, including,
without limitation, interest and the Principal Amount, shall be due and payable
in lawful money of the United States.

 

g.                   To the extent that Mezzanine Borrower makes a payment or
Mezzanine Lender receives any payment or proceeds for Mezzanine Borrower’s
benefit, which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, custodian or any other party under any bankruptcy law,
common law or equitable cause, then, to such extent, the obligations of
Mezzanine Borrower hereunder intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Mezzanine
Lender.

 

4.                    PREPAYMENTS.  Prior to the Lockout Release Date, the
outstanding Principal Amount may not be paid in whole or in part.

 

a.                    Voluntary Prepayments.  Mezzanine Borrower shall have the
right on any Business Day on or after the Lockout Release Date to prepay the
Principal Amount in whole or in part upon satisfaction of the following
conditions:

 

i.                     Mezzanine Borrower shall provide prior written notice
(the Prepayment Notice) to Mezzanine Lender specifying the proposed Business Day
on which the prepayment is to be made, which date shall be no earlier than
thirty (30) days after the date of such Prepayment Notice (the date of a
prepayment pursuant to this Section 4(a) and Section 4(b) below being the
Prepayment Date).  Any such Prepayment Notice shall be revocable by Mezzanine
Borrower (but not more than two (2) times in any twelve (12) month period)
provided, however, if Mezzanine Borrower elects to so revoke a Prepayment
Notice, Mezzanine Borrower shall reimburse Mezzanine Lender for the actual
out-of-pocket expenses incurred by Mezzanine Lender in connection with such
revocation;

 

ii.                    Mezzanine Borrower shall comply with the provisions set
forth in Section 4(c) and Section 4(d) of this Mezzanine Note; and

 

iii.                  No prepayment shall be permitted on any date during the
period commencing on the first calendar day immediately following a Payment Date
to, but not including, the Interest Determination Date in such calendar month.

 

b.                   Mandatory Prepayments.

 

i.                     On the next occurring Payment Date following the date on
which Mezzanine Borrower actually receives any Proceeds, Mezzanine Borrower
shall prepay the outstanding principal balance of the Mezzanine Note in an

 

7

--------------------------------------------------------------------------------


 

amount equal to one hundred percent (100%) of such Proceeds together with the
payment of the the Prepayment Fee; and

 

ii.                    Mezzanine Borrower shall comply with the provisions set
forth in Section 4(c) and Section 4(d) of this Mezzanine Note.

 

c.                    Payments in Connection with a Prepayment.

 

i.                     On the date on which a prepayment, voluntary or
mandatory, is made under this Mezzanine Note or as required under the Mezzanine
Loan Agreement, Mezzanine Borrower shall pay to Mezzanine Lender all unpaid
interest on the Principal Amount prepaid, such unpaid interest calculated
through the end of the Interest Period during which such prepayment occurs (even
if such period extends beyond the Maturity Date).  Notwithstanding the
foregoing, provided the Loan is still owned solely by German American Capital
Corporation at the time of such prepayment, Mezzanine Borrower shall only be
required to pay Mezzanine Lender all unpaid interest on the Principal Amount
prepaid, such unpaid interest calculated through the date such prepayment is
made.

 

ii.                    On the Prepayment Date, Mezzanine Borrower shall pay to
Mezzanine Lender all other sums, not including scheduled interest payments but
including and not limited to, the Prepayment Fee, then due under the Mezzanine
Note, the Mezzanine Loan Agreement, the Pledge, and the other Loan Documents
(Fifth Mezzanine); and

 

iii.                  Mezzanine Borrower shall pay all costs and expenses of
Mezzanine Lender incurred in connection with the prepayment (including without
limitation, any costs and expenses associated with a release of the Lien of the
related Pledge as set forth in Section 2.3.3 of the Mezzanine Loan Agreement as
well as reasonable attorneys’ fees and expenses).

 

d.                   LIQUIDATED DAMAGES AMOUNT.  IF NOTWITHSTANDING THE
PROHIBITIONS OF THIS SECTION 4, THE LOAN IS VOLUNTARILY OR INVOLUNTARILY REPAID
DURING THE LOCKOUT PERIOD, INCLUDING, BUT NOT LIMITED TO, AS A RESULT OF AN
ACCELERATED MATURITY DATE, THEN MEZZANINE BORROWER SHALL PAY TO MEZZANINE
LENDER, AS LIQUIDATED DAMAGES FOR SUCH DEFAULT AND NOT AS A PENALTY, AND IN
ADDITION TO ANY AND ALL OTHER SUMS AND FEES PAYABLE UNDER THIS MEZZANINE NOTE
AND THE OTHER LOAN DOCUMENTS (Fifth Mezzanine), AN AMOUNT EQUAL TO THREE PERCENT
(3%) OF THE PRINCIPAL AMOUNT BEING REPAID (THE LIQUIDATED DAMAGES AMOUNT).

 

8

--------------------------------------------------------------------------------


 

5.                    EXTENSION OPTION.

 

a.                    Extension Option. Subject to the provisions of this
Section 5, Mezzanine Borrower shall have the option (the First Extension
Option), by irrevocable written notice (the First Extension Notice) delivered to
Mezzanine Lender no later than thirty (30) days prior to the Initial Maturity
Date, to extend the Maturity Date to September 9, 2007 (the First Extended
Maturity Date).  In the event Mezzanine Borrower shall have exercised the First
Extension Option, Mezzanine Borrower shall have the option (the Second Extension
Option), by irrevocable written notice (the Second Extension Notice) delivered
to Mezzanine Lender no later than thirty (30) days prior to the First Extended
Maturity Date, to extend the First Extended Maturity Date to September 9, 2008
(the Second Extended Maturity Date).  In the event Mezzanine Borrower shall have
exercised the Second Extension Option, Mezzanine Borrower shall have the option
(the Third Extension Option), by irrevocable written notice (the Third Extension
Notice) delivered to Mezzanine Lender no later than thirty (30) days prior to
the Second Extended Maturity Date, to extend the First Extended Maturity Date to
September 9, 2009 (the Third Extended Maturity Date). Mezzanine Borrower’s right
to so extend the Maturity Date shall be subject to the satisfaction of the
following conditions precedent prior to each extension hereunder:

 

i.                     no Monetary Default or Event of Default shall have
occurred and be continuing both on (A) the date Mezzanine Borrower delivers the
First Extension Notice or the Second Extension Notice, as applicable, and (B) on
the Initial Maturity Date and the First Extended Maturity Date, as applicable;

 

ii.                    Mezzanine Borrower shall obtain and deliver to Mezzanine
Lender not later than one (1) Business Day prior to the first day of the term of
the Loan as extended one or more Replacement Interest Rate Cap Agreements from
an Acceptable Counterparty which Extension Interest Rate Cap Agreement(s) shall
have a strike rate equal to the Maximum Pay Rate and shall be effective for the
period commencing on the day immediately following the then applicable Maturity
Date (prior to giving effect to the applicable Extension Option) and ending on
the last day of the Interest Period in which the applicable extended Maturity
Date occurs.

 

iii.                  Mezzanine Borrower shall deliver (or shall commit to
deliver within five (5) Business Days thereafter) a Counterparty Opinion with
respect to the Replacement Interest Rate Agreement and the related
Acknowledgment.

 

iv.                  Mortgage Borrower and Senior Mezzanine Borrower shall
simultaneously extend the term of the Mortgage Loan and Senior Mezzanine Loan
for an identical period of time.

 

9

--------------------------------------------------------------------------------


 

b.                   Extension Documentation. As soon as practicable following
an extension of the Maturity Date pursuant to this Section 5, Mezzanine Borrower
shall, if requested by Mezzanine Lender, execute and deliver an amendment of
and/or restatement of the Mezzanine Note and shall, if requested by Mezzanine
Lender, enter into such amendments to the related Loan Documents (Fifth
Mezzanine) as may be necessary or appropriate to evidence the extension of the
Maturity Date as provided in this Section 5; provided, however, that no failure
by Mezzanine Borrower to enter into any such amendments and/or restatements
shall affect the rights or obligations of Mezzanine Borrower or Mezzanine Lender
with respect to the extension of the Maturity Date.

 

6.                    MISCELLANEOUS.

 

a.                    Waiver.  Mezzanine Borrower and all endorsers, sureties
and guarantors hereby jointly and severally waive all applicable exemption
rights, valuation and appraisement, presentment for payment, demand, notice of
demand, notice of nonpayment or dishonor, protest and notice of protest of this
Mezzanine Note, and, except as otherwise expressly provided in the Loan
Documents (Fifth Mezzanine), all other notices in connection with the delivery,
acceptance, performance, default or enforcement of the payment of this Mezzanine
Note.  Mezzanine Borrower and all endorsers, sureties and guarantors consent to
any and all extensions of time, renewals, waivers or modifications that may be
granted by Mezzanine Lender with respect to the payment or other provisions of
this Mezzanine Note and to the release of the collateral securing this Mezzanine
Note or any part thereof, with or without substitution, and agree that
additional makers, endorsers, guarantors or sureties may become parties hereto
without notice to them or affecting their liability under this Mezzanine Note.

 

b.                   Non-Recourse.  Recourse to Mezzanine Borrower or any other
Person with respect to any claims arising under or in connection with this
Mezzanine Note shall be limited to the extent provided in Section 18 of the
Mezzanine Loan Agreement and the terms, covenants and conditions of Section 18
of the Mezzanine Loan Agreement are hereby incorporated by reference as if fully
set forth in this Mezzanine Note.

 

c.                    Mezzanine Note Secured.  This Mezzanine Note and all
obligations of Mezzanine Borrower hereunder are secured by the Mezzanine Loan
Agreement, the Pledge and the other Loan Documents (Fifth Mezzanine).

 

d.                   Notices.  Any notice, election, request or demand which by
any provision of this Mezzanine Note is required or permitted to be given or
served hereunder shall be given or served in the manner required for the
delivery of notices pursuant to the Mezzanine Loan Agreement.

 

10

--------------------------------------------------------------------------------


 

e.                    Entire Agreement.  This Mezzanine Note, together with the
other Loan Documents (Fifth Mezzanine), constitutes the entire and final
agreement between Mezzanine Borrower and Mezzanine Lender with respect to the
subject matter hereof and thereof and may only be changed, amended, modified or
waived by an instrument in writing signed by Mezzanine Borrower and Mezzanine
Lender.

 

f.                     No Waiver.  No waiver of any term or condition of this
Mezzanine Note, whether by delay, omission or otherwise, shall be effective
unless in writing and signed by the party sought to be charged, and then such
waiver shall be effective only in the specific instance and for the purpose for
which given.  No notice to, or demand on, Mezzanine Borrower shall entitle
Mezzanine Borrower to any other or future notice or demand in the same, similar
or other circumstances.

 

g.                   Successors and Assigns.  This Mezzanine Note shall be
binding upon and inure to the benefit of Mezzanine Borrower and Mezzanine Lender
and their respective successors and permitted assigns. Upon any endorsement,
assignment, or other transfer of this Mezzanine Note by Mezzanine Lender or by
operation of law, the term “Mezzanine Lender” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to Mezzanine Lender then
becoming the holder of this Mezzanine Note.  The term “Mezzanine Borrower” as
used herein shall include the respective successors and assigns, legal and
personal representatives, executors, administrators, devisees, legatees and
heirs of Mezzanine Borrower, if any.

 

h.                   Captions.  All paragraph, section, exhibit and schedule
headings and captions herein are used for reference only and in no way limit or
describe the scope or intent of, or in any way affect, this Mezzanine Note.

 

i.                     Severability. The provisions of this Mezzanine Note are
severable, and if any one clause or provision hereof shall be held invalid or
unenforceable in whole or in part, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, and not any other
clause or provision of this Mezzanine Note.

 

j.                     GOVERNING LAW.  THIS MEZZANINE NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  MEZZANINE BORROWER
AGREES THAT, AT MEZZANINE LENDER’S OPTION, ANY SUIT FOR THE ENFORCEMENT OF THIS
MEZZANINE NOTE OR ANY OTHER MEZZANINE LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON MEZZANINE BORROWER IN THE MANNER AND AT THE

 

11

--------------------------------------------------------------------------------


 

ADDRESS SPECIFIED FOR NOTICES IN THE MEZZANINE LOAN AGREEMENT.  MEZZANINE
BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

 

k.                    JURY TRIAL WAIVER.  MEZZANINE BORROWER AND ALL PERSONS
CLAIMING BY, THROUGH OR UNDER IT HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (I) ARISING UNDER THIS MEZZANINE NOTE, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS MEZZANINE NOTE (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
MEZZANINE BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.  MEZZANINE BORROWER
ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF
THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE
MAKING OF THE MEZZANINE LOAN.  THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE
MEZZANINE LOAN.

 

l.                     Counterclaims and other Actions.  Mezzanine Borrower
hereby expressly and unconditionally waives, in connection with any suit, action
or proceeding brought by Mezzanine Lender on this Mezzanine Note, any and every
right it may have to (i) interpose any counterclaim therein (other than a
counterclaim which can only be asserted in the suit, action or proceeding
brought by Mezzanine Lender on this Mezzanine Note and cannot be maintained in a
separate action) and (ii) have any such suit, action or proceeding consolidated
with any other or separate suit, action or proceeding.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mezzanine Borrower has caused this Mezzanine Note to be
executed and delivered as of the day and year first above written.

 

 

MEZZANINE BORROWER:

 

 

 

CNL RESORT JUNIOR MEZZ, LP,
a Delaware limited partnership

 

 

 

By:

CNL Resort Junior Mezz GP, LLC,

 

 

a Delaware limited partnership,
its sole general partner

 

 

 

 

 

 

 

 

By:

   /s/ Paul H. Williams

 

 

 

Name:

Paul H. Williams

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------